Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2022 has been considered by the examiner and an initialed copy enclosed herewith.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The electronic Terminal Disclaimer filed 12/2/2021 over parent patent #10,508,149 is approved. Instantly claimed anti-TIM-3 antibody comprising a VH having SEQ ID NO:34 and a VL having SEQ ID NO: 115 are both free of the prior art. Karsunky et al. (US Patent 8,841,418) is the closest prior art made of record but not relied upon. Karsunky et al. teach antibodies which bind to TIM-3, however Karsunky et al. does not teach or suggest the specific TIM-3 APE5137 antibody comprising the specific variable region sequences recited in the instant claims. Claims 1-10 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/Meera Natarajan/Primary Examiner, Art Unit 1643